       Case 4:21-cv-01272 Document 1 Filed on 04/16/21 in TXSD Page 1 of 5




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JACENNY FERNANDA PAZ AND                       §
JAVAN ELIJAH ALVAREZ                           §
     Plaintiffs                                §
                                               §
v.                                             §      C.A. NO. 4:21-cv-01272
                                               §
LANDSTAR INWAY, INC. AND                       §
MARIA MORALES                                  §
    Defendants                                 §

          DEFENDANTS’, LANDSTAR INWAY, INC. AND MARIA MORALES,
                          NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 and Local Rule 81 of the United States

District Court for the Southern District of Texas, LANDSTAR INWAY, INC. and MARIA

MORALES, Defendants in the above-referenced case, having been served with citation and

Plaintiffs’ Original Petition, file this Notice of Removal. Grounds for removal are as follows:

     1. On March 22, 2021, Plaintiffs, Jacenny Fernanda Paz and Javan Elijah Alvarez, filed an

        action styled: Cause No. 2021-16422; Jacenny Fernanda Paz and Javan Elijah Alvarez v.

        Landstar Inway, Inc. and Maria Morales; in the 157th District Court of Harris County,

        Texas (the “State Court Action”).

     2. Defendants, LANDSTAR INWAY, INC. AND MARIA MORALES, filed an Answer and

        Demand for Jury Trial in the State Court Action on April 14, 2021.

     3. Pursuant to L.R. 81, Defendants attach true and correct copies of the following documents

        as Exhibits to this Notice of Removal:

            a) Exhibit 1 – Plaintiffs’ Original Petition in the State Court Action;
            b) Exhibit 2 – Defendants’, Landstar Inway, Inc. and Maria Morales, Original Answer;
            c) Exhibit 3 - The docket sheet;
            d) Exhibit 4 - Index of Matters Being Filed; and
            e) Exhibit 5 - List of all Counsel of Record.
  Case 4:21-cv-01272 Document 1 Filed on 04/16/21 in TXSD Page 2 of 5




4. In the State Court Action, Plaintiffs allege that on March 24, 2020, Plaintiff, Javan Elijah

   Alvarez and Plaintiff Jacenny Fernanda Paz was the front seat passenger. Plaintiffs further

   allege that Defendant Maria Morales, who was employed by Defendant Landstar Inway,

   Inc., rear-ended Plaintiffs’ vehicle in Harris County, Texas.

5. Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over the State Court

   Action, because the matter in controversy exceeds the sum or value of $75,000.00,

   exclusive of interest and costs, and is between citizens of different states. Additionally,

   pursuant to 28 U.S.C. §§ 1441(a)-(c) and 1446(b), Defendant may remove the State Court

   Action to this Court.

                           AMOUNT IN CONTROVERSY

6. Plaintiffs seek recovery of damages for past and future medical pain and suffering, past

   and future lost wages, past and future mental anguish, past and future medical expenses,

   past and future physical disfigurement, past and future physical impairment, and punitive

   damages. Plaintiffs seeks monetary relief over $250,000.00 but not more than

   $1,000,000.00. Therefore, the amount in controversy requirement of 28 U.S.C. § 1332(a)

   is satisfied.

                           DIVERSITY OF CITIZENSHIP

7. Plaintiffs allege that they are residents of Harris County, Texas; thus, they are Texas

   citizens. Defendant Morales is an individual who is a resident of the State of New Mexico

   whose address is 732 Church St., Anthony, New Mexico 88021; thus, she is a New Mexico

   citizen and not a citizen of Texas. Defendant Landstar Inway, Inc. is a corporation that is

   incorporated in the State of Delaware and has its principal place of business at 13410 Sutton

   Park Drive South, Jacksonville, Florida 32224; thus it is a Delaware and Florida citizen

   and not a citizen of Texas. Therefore, the diversity of citizenship requirement in 28 U.S.C.
                                            2
  Case 4:21-cv-01272 Document 1 Filed on 04/16/21 in TXSD Page 3 of 5




   § 1332(a)(1) is satisfied.

                                    PROPER VENUE

8. Pursuant to 28 U.S.C. § 1441(a), Defendants may remove any state civil action of which

   the district courts of the United States have original jurisdiction to that district and division

   embracing the place where such action is pending. Here, Plaintiffs filed the State Court

   Action in Harris County, Texas state district court. The United States District Court for the

   Southern District of Texas – Houston Division encompasses Harris County, Texas.

   Therefore, this district and division are the proper venue to remove the State Court Action.

                                TIMELINESS OF REMOVAL

9. Defendant, Landstar Inway, Inc., was served with process (Citation and Plaintiff’s Original

   Petition) on or about April 7, 2021. Defendant files this Notice of Removal dated within

   30 days of being served. Pursuant to the 30-day deadline set forth in 28 U.S.C. §

   1446(b)(1), Defendants’ removal is timely.

10. Counsel for Defendant, Maria Morales, accepted service on behalf of Defendant Morales

   on April 13, 2021. Defendant files this Notice of Removal dated within 30 days of being

   served. Pursuant to the 30-day deadline set forth in 28 U.S.C. § 1446(b)(1), Defendants’

   removal is timely

                             CONSENT OF DEFENDANTS

11. Both Defendants have been served in this action, and removal is proper.

12. Defendants will promptly file a copy of this Notice of Removal with the Harris County

   District Clerk’s Office and will promptly serve same on Plaintiffs in accordance with 28

   U.S.C. § 1446(d) and Nixon v. Wheatley, 368 F.Supp.2d 635, 640 (E.D. Tex. 2005).

13. The filing fee has been paid to the Clerk.



                                              3
  Case 4:21-cv-01272 Document 1 Filed on 04/16/21 in TXSD Page 4 of 5




14. In accordance with 28 U.S.C. § 1446(a), Local Rule 81 and as set forth above, a copy of

   all processes, pleadings, and other required documents are attached hereto as Exhibits 1-5.

15. This Notice of Removal is filed subject to and without waiving any defenses or objections

   to Plaintiffs’ Original Petition as allowed by the Federal Rules of Civil Procedure and/or

   by any applicable state or federal law.

16. Considering the foregoing, Defendants, Landstar Inway, Inc. and Maria Morales,

   respectfully request that the State Court Action, Cause No. 2021-16422; Jacenny Fernanda

   Paz and Javan Elijah Alvarez v. Landstar Inway, Inc. and Maria Morales; in the 157th

   District Court of Harris County, Texas, be removed to this Honorable Court.

                                         Respectfully submitted,

                                         FEE, SMITH, SHARP & VITULLO, LLP



                                         By: _________________________________
                                                MARIA L. FOX
                                                State Bar No.: 07335250
                                         2777 Allen Parkway, Suite 800
                                         Houston, Texas 77019
                                         Telephone: (713) 362-8307
                                         Facsimile: (713) 362-8302
                                         Email: mfox@feesmith.com

                                         ATTORNEYS FOR DEFENDANTS,
                                         LANDSTAR INWAY, INC. AND
                                         MARIA MORALES




                                             4
        Case 4:21-cv-01272 Document 1 Filed on 04/16/21 in TXSD Page 5 of 5




                                  CERTIFICATE OF SERVICE

        The undersigned attorney certifies that a true and correct copy of the above and foregoing

document has been forwarded to all counsel of record as listed below by e-filing, hand delivery, by

certified mail, return receipt requested, and/or by facsimile transmission, on this the 16th day of April,

2021.

        Anthony M. Denena
        Chad D. Points
        Denena & Points, P.C.
        6565 West Loop South, Suite 790
        Bellaire, Texas 77401




                                                ______________________________
                                                MARIA L. FOX




                                                    5
